ORDER

PER CURIAM.
Rodney Dysart (Defendant) appeals the judgment of conviction entered after a jury found him guilty of stealing a motor vehicle. Defendant claims the trial court erred in overruling his motions for judgments of acquittal at the close of the State’s evidence and the close of all evidence and convicting him of stealing a motor vehicle because the State produced insufficient evidence to establish the requisite mental state.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).